Title: From Alexander Hamilton to James McHenry, 17 June 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Dr. Sir,
            New York June 17. 1799
          
          Your favour of the 15th. is received. I am very glad you have determined on changing the Purveyor. I think it likely that Mr. Williams will be a good substitute.
          As the subject of the Qr. M G’s removal to the seat of Government began with you—I think it best that you should write the definitive order.
          My instruction to Major Toussard only communicated his eventual destination. It was my idea that he should first execute the duty to which you had assigned him. I shall take care that there is no misapprehension—
          I have not time to recur to my letter ordering Capt Elliot to Philadelphia. But I believe this idea was included of his calling upon you for orders. The inclosed will settle the matter
          Yrs. Affecy.
          
            A Hamilton
          
           Js. McHenry Esq
        